DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kinrot (U.S. Publication 2010/0283874) in view of Van Mourik (U.S. Publication 2017/0330529). 

As to claim 1, Kinrot discloses:
	receiving an input datum to be processed using a non-linear function to produce an output datum (fig. 1; fig. 2; p. 4, section 0056; a non-linear function is used to map an input image to output values);
	comparing the input datum to a plurality of indexes of a lookup table, wherein the indexes designate input endpoints of a plurality of piecewise-linear sections approximating the non-linear function (p. 8, section 0097-p. 9, section 0098; the input is compared to index keys which define piecewise linear segments of the curve; the closest index key that is less than the input value i.e. the lower endpoint of the segment in which the value lies, is chosen), 

	selecting, based on comparing the input datum to the plurality of indexes, an index of the indexes that designates the piecewise-linear section associated with the input datum (p. 8, section 0097-p. 9, section 0098; the input is compared to index keys which define piecewise linear segments of the curve; the closest index key that is less than the input value, i.e. the lower endpoint of the segment in which the value lies, is chosen);
	and calculating, using the slope and the axis intercept corresponding to the selected index, the output datum corresponding to the input datum (p. 8, section 0097-p. 9, section 0098; the output pixel value is determined by multiplying the slope and adding the intercept).
	Kinrot does not disclose, but Van Mourik discloses wherein the input datum comprises a high-dynamic-range (HDR) video datum in a primary color format (p. 3-4, section 0015; 4-5, section 0017; input HDR video to the transformation is in RGB format) and the non-linear function (p. 4, section 0017; a table implements a correction function that maps electro-optical properties using an inverse gamma curve, which is non-linear) comprises a combination of:
	an electro-optical transfer function (EOTF) that produces a digital datum that designates an optical representation of the HDR video datum in the primary color format (p. 4, section 0017; an inverse gamma is applied to the HDR derived values to obtain 

As to claim 2, Kinrot discloses wherein calculating the output datum comprises multiplying the input datum by the slope corresponding to the selected index to yield a product and adding the axis intercept corresponding to the selected index to the product to generate the output datum (p. 8, section 0097-p. 9, section 0098; the output pixel value is determined by multiplying the slope and adding the intercept).

	As to claim 3, Kinrot discloses wherein each of the indexes designates a lower endpoint of the input endpoints of the piecewise-linear section corresponding to the index (p. 8, section 0097-p. 9, section 0098; the input is compared to index keys which 

As to claim 5, Kinrot discloses wherein a spacing between numerical values of the plurality of indexes is variable based at least in part on a curve described by the non-linear function (fig. 12; fig. 13; p. 3, sections 0041-0042; p. 8, sections 0093-0094).

As to claim 6, Kinrot discloses wherein the axis intercept is associated with the output datum (p. 8, section 0097-p. 9, section 0098; the output pixel value is determined by multiplying the slope and adding the intercept).

As to claim 10, Van Mourik discloses wherein the dynamic range mapping function further includes a mapping from an HDR color gamut of the HDR video datum to an SDR color gamut of the SDR video datum (p. 4, section 0017; a range mapping function maps, for example, the highest LDR/SDR values to about 70% of the highest HDR values, and maps lower values using a function; all of the conversion functions including EOTF/gamma and range are mapped using a single LUT that maps all possible inputs to outputs). Motivation for the combination is given in the rejection to claim 1.

As to claim 14, see the rejection to claim 1. 

s 4, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kinrot in view of Van Mourik and further in view of Kerofsky (U.S. Publication 2018/0278967). 

As to claim 4, Kinrot does not disclose, but Kerofsky discloses wherein a spacing between numerical values of the plurality of indexes is constant (p. 9, sections 0078-0080). The motivation for this is to restrict locations to provide lower dynamic range of calculation, reduced signaling and/or assistance in interpolation (p. 9, section 0076). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kinrot and Van Mourik to have a spacing between numerical values of the plurality of indexes be constant in order to restrict locations to provide lower dynamic range of calculation, reduced signaling and/or assistance in interpolation as taught by Kerofksy. 

As to claims 15 and 17, Kerofksy discloses wherein the input datum comprises a fixed-point value and the output datum comprises a floating-point value or the input datum comprises a floating-point value and the output datum comprises a fixed-point value (p. 3, section 0032; conversion from fixed to floating point or vice versa is executed). While not explicitly disclosed, the motivation for this would be to extend compatibility to various formats. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kinrot and Van Mourik to have the input datum comprise a fixed-point value and the output datum comprise a floating-point value or the input datum comprise a floating-point value and the output .

Claims 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinrot in view of Van Mourik and further in view of Van Der Vleuten (U.S. Publication 2015/0221280). 

 	As to claim 7, Kinrot does not disclose, but Van Der Vleuten discloses a method further comprising normalizing an HDR video datum in a luma/chroma format (p. 9, section 0073; YCbCr can be an input format and is a luma/chroma format) to produce a normalized HDR video datum in the luma/chroma format (p. 9, section 0073; p. 10, section 0077); and converting the normalized HDR video datum in the luma/chroma format to produce the HDR video datum in the primary color format (p. 9, section 0073; the YCbCr format is converted, resulting in normalized RGB primary color values). The motivation for this is to provide correct luminance for a particular chromaticity. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kinrot and Van Mourik to normalize an HDR video datum in a luma/chroma format to produce a normalized HDR video datum in the luma/chroma format and convert the normalized HDR video datum in the luma/chroma format to produce the HDR video datum in the primary color format in order to provide correct luminance for a particular chromaticity as taught by Van Der Vleuten.



As to claim 19, see the rejection to clam 10.

As to claim 20, Van Der Vleuten discloses wherein the dynamic range mapping function is modified over time based on the HDR video data (fig. 3; p. 7-8, section 0062; p. 8, section 0066-0067; the range mapping function is modified based on chromaticity characteristics of the input video data). Motivation for the combination is similar to that given in the rejection to claim 18.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kinrot in view of Van Mourik and further in view of Mertens (U.S. Publication 2019/0052908). 

. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinrot and Van Mourik and Mertens and further in view of Liu ‘617 (U.S. Publication 2019/0132617).

As to claim 13, Liu ‘617 discloses a method further comprising converting the SDR video datum in the primary color format to a normalized SDR video datum in a luma/chroma format and quantizing the normalized SDR video datum in the luma/chroma format to a quantized SDR video datum in the luma/chroma format (fig. 6; figs. 11-12; p. 4, sections 0050-0052; normalized SDR values in YUV, a luma/chroma format, are created from HDR data and input to a function that quantizes). The motivation for this is to transform with less complexity. It would have been obvious to .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kinrot and Van Mourik and further in view of Liu ‘842 (U.S. Publication 2012/0170842). 

As to claim 16, Liu ‘842 discloses wherein the input datum and the output datum each comprises a floating-point value (p. 3-4, section 0034; an input HDR pixel is mapped to an output LDR/SDR pixel, both floating point values). While not explicitly disclosed, the motivation for this would be to extend compatibility to various formats. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kinrot and Van Mourik to have the input datum and the output datum each comprise a floating-point value as taught by Liu ‘842 in order to extend compatibility to various formats.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON M RICHER/Primary Examiner, Art Unit 2612